Citation Nr: 1208074	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-04 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service connected bilateral hearing loss with tympanoplasty, mastoidectomy, meatoplasty, and canaloplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran requested a hearing before a member of the Board in his January 2007 substantive appeal, but withdrew his request in March 2007.

In December 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a new VA examination.  The action specified in the December 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
The  the issues of entitlement to service connection for vertigo and headaches secondary to the Veteran's service connected ear disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is manifested by an average pure tone threshold of 40 decibels with speech discrimination of 96 percent; and right ear hearing loss is manifested by an average pure tone threshold of 40 decibels with speech discrimination of 96 percent. 

2.  An extraschedular evaluation is not warranted.  





CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating for service connected bilateral hearing loss with tympanoplasty, mastoidectomy, meatoplasty, and canaloplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Waiver

As an initial matter, the Board notes that in June 2011, the Veteran submitted additional evidence including an audiogram from a private provider and copies of recent VA treatment records.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  38 C.F.R. § 20.1304 (2011).  Here, however, the Veteran has submitted a 30 day waiver form dated May 2011 in which he waived RO review of any additional evidence submitted and asked the Board to proceed with adjudication of his claim.  Accordingly, a remand for RO review is not required.  
Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran was originally granted service connection for right ear hearing loss in an April 1970 rating decision, effective November 1969, and assigned an initial non-compensable evaluation.  In February 1978, the Veteran was granted service connection for bilateral hearing loss and assigned a non-compensable evaluation effective October 1977 following a three month total evaluation following surgery on the right ear.  In September 2005, the Veteran filed his most recent claim for an increased rating for his bilateral hearing loss.  In a December 2005 rating decision, the RO denied the Veteran's claim, continuing his non-compensable disability rating.  The Veteran has appealed.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from November 2005, November 2006, and January 2010.  

The November 2005examination yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 30, 35, 35, 45, and 55 decibels, respectively, for an average over the four frequencies of interest of 43 decibels.  Test results of pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz of 30, 35, 30, 35, and 45 decibels, respectively, for an average over the four frequencies of interest of 36 decibels.  Speech audiometry test results revealed speech recognition ability of 96% in the right and 100% in the left ear.  These results show that the Veteran does not have exceptional hearing loss in the either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the November 2005 measurements results in assignment of Roman Numeral I to the right ear and Roman Numeral I to the left ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  

The November 2005 VA examiner opined that the Veteran's employment, social functioning, and daily activities should not be adversely affected by his ear disabilities, including his bilateral hearing loss.  

Additional VA testing was performed in November 2006.  The November 2006 examination yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 30, 35, 30, 45, and 55 decibels, respectively, for an average over the four frequencies of interest of 41 decibels.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 30, 40, 30, 45, and 45 decibels, respectively, for an average over the four frequencies of interest of 40 decibels.  Speech audiometry test results revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  These results show that the Veteran does not have exceptional hearing impairment in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the November 2006 measurements results in assignment of Roman Numeral I to the left ear and Roman Numeral I to the right ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.

A third VA audiological test was performed in January 2010.  The January 2010 examination yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 30, 30, 45, and 55 decibels, respectively, for an average over the four frequencies of interest of 40 decibels.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 50, 40, 30, 40, and 50 decibels, respectively, for an average over the four frequencies of interest of 40 decibels.  Speech audiometry test results revealed speech recognition ability of 96 percent in both ears.  These results show that the Veteran does not have exceptional hearing impairment in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the January measurements results in assignment of Roman Numeral I to the left ear and Roman Numeral I to the right ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.

In March 2010, the Veteran was afforded a VA medical examination of his ears which found bilateral chronic non-suppurative otitis media, bilateral mild to moderate hearing loss, and bilateral constant tinnitus.  The examining physician observed that the Veteran was able to communicate "reasonably well" and noted that he was "uncertain that I can see significant functional impairment that would tremendously alter [the Veteran's] social and daily activity functioning.  His employment would not be affected by this problem."  

Such a statement clearly provides evidence against this claim.  Further, the November 2005, November 2006, January 2010, and March 2010 audiological test results do not provide for assigning a compensable disability rating for the Veteran's bilateral hearing loss.  

In support of his claim, the Veteran has submitted private audiological evaluations from Dr. M.T. dated March and October 2006, as well as an April 2011 audiogram from a private audiologist, T.L.  All of these results are in graphical form and it does not appear that any of these private examinations involved the administration of the Maryland CNC test as required by VA regulations.  Accordingly, these private records have minimal probative value.  However, in an effort to ensure that all evidence submitted by the Veteran is fairly evaluated, the Board will evaluate the private test results using 38 C.F.R. § 4.85, Table VIA, which provides numeric designations of hearing impairment based on only puretone threshold average.

As noted, these private audiograms are in graphical form, therefore the Board will estimate the puretone threshold values to the nearest 5 decibel interval.  The March 2006 examination yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 50, 45, 55, and 65 decibels, respectively, for an average over the four frequencies of interest of 53 decibels.  Pure tone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 45, 35, 50, and 65 decibels, respectively, for an average over the four frequencies of interest of 49 decibels.  

Application of 38 C.F.R. § 4.85 Table VIA to the January measurements results in assignment of Roman Numeral III to the left ear and Roman Numeral III to the right ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III with column III.

In October 2006, Veteran's hearing was not tested at 3000 Hertz, accordingly, the Board has evaluated these incomplete findings.

The April 2011 examination yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 40, 40, 50, and 65 decibels, respectively, for an average over the four frequencies of interest of 49 decibels.  Pure tone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 40, 30, 40, and 45 decibels, respectively, for an average over the four frequencies of interest of 39 decibels.  

Application of 38 C.F.R. § 4.85 Table VI to the April 2011 measurements results in assignment of Roman Numeral I to the left ear and Roman Numeral III to the right ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column III.

Based on the above, even using the audiograms provided by the Veteran, a compensable disability evaluation is not warranted.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, not only did the VA examiners do this in November 2005 and March 2010, but the Veteran and his family have presented evidence that the Veteran has difficulty finding and maintaining employment due to his hearing impairment and that he has difficulty understanding conversations in a social setting.  Additionally, statements from the Veteran, his spouse, his children, and other family members suggests that the Veteran's safety is impaired because he has difficulty hearing sounds such as trains, sirens, and smoke detector alarms, and that his hearing aids contribute to frequent ear infections.  

Because of the Veteran's insistence that his bilateral hearing loss disability is not adequately compensated under the schedular rating criteria, the Board has also considered whether an extraschedular evaluation is warranted.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the Board referred the matter to the Director of Compensation and Pension Services based on the lay statements of the Veteran and his family that his hearing loss disability has interfered with his employment.  In May 2011, the Director determined that entitlement to an extraschedular evaluation was not warranted.  

In light of the opinion by VA examiners in November 2005 and March 2010 that the Veteran's disability should not significantly interfere with his occupational functioning, the Board finds that this decision is supported by the evidence of record.  Neither private nor VA audiological test results support assignment of a compensable disability rating for the Veteran's bilateral hearing loss, and the Board finds the opinions of the VA examiners concerning the severity of the Veteran's hearing loss to be more probative than the lay statements of the Veteran and his family, as the VA examiners opinions are based not only on their specialized training, but also the objective results of audiological testing.  

For all the above reasons, entitlement to a compensable disability rating for service connected bilateral hearing loss is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2005.  This letter informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private medical records and statements from friends and family.  The appellant was afforded a VA medical examination in November 2005, November 2006, January 2010, and March 2010.  These VA C&P examinations are based upon reviews of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

The Veteran's claim was also referred to the Director, Compensation and Pension Service for extraschedular consideration.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


